Response to Remarks/Arguments
Claim amendment
With respect to the claim amendment, Applicant recited that Claims 17 and 19 are amended (REMARKS, page 7, lines 3-4). However, in the claim set submitted 12/03/2021, the Claims 17 and 19 are remarked with “(Previously presented)” and indeed the remarked limitation “and are comprised of a single conductor” was presented previously on 08/05/2021, it appears and is considered the Claims 17 and 19 are not amended.

Response to Remarks
With respect to the rejection of Claim 17, Applicant argues that Correale does not teach “... the first, second, and third portions are all within the first peripheral boundary and are comprised of a single conductor”. Specifically, Applicant argues Correale does not teach that the first, second, and third portions are comprised of a single conductor (REMARKS, page 7, the second paragraph under Claim Rejections). Applicant argues that distinguishing whether a junction of two segments is a single piece or two pieces of material is not possible from a two-dimensional drawing (Fig. 4) alone and one should rely on the specification (paragraph [0034] of Correale). 
While Examiner does not disagree that specification should be considered in addition to drawings, it should be noted that Applicant’s quote of the paragraph [0034] is not relevant to Examiner’s rejection. Even though Correale states that “[T]he configuration of FIG. 4 follows the method provided in FIG. 2B”, this applies to the disconnected horizontal segments 402 and 403 the paragraph [0034] describes. The paragraph [0034] explains the gap 411 between 402 and arguendo (1)-(3)-(2) of Fig. 4 is not a clear evidence for “a single conductor”, Examiner has also provided Fig. 2a, 204 as another evidence for the single conductor (Final Rejection, 10/08/2021, page 5, lines 7-8).
For at least this reason, Applicant’s argument that Claim 17 is not anticipated by Correale is not persuasive. 

Respectfully submitted,
/SEOKJIN KIM/            Primary Examiner, Art Unit 2844